Exhibit 10.03

SECOND AMENDMENT

TO THE

STATE AUTO PROPERTY & CASUALTY INSURANCE COMPANY

AMENDED AND RESTATED INCENTIVE DEFERRED COMPENSATION PLAN

Background Information

 

A.

State Auto Property & Casualty Insurance Company (the “Company”) maintains the
State Auto Property & Casualty Insurance Company Amended and Restated Incentive
Deferred Compensation Plan (the “Plan”) for the benefit of certain highly
compensated or key management employees eligible to participate in the Plan.

 

B.

The Company desires to amend the Plan to comply with final regulations under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).

 

C.

The Company also desires to amend the Plan to provide for the deferral of awards
granted under the State Auto Financial Corporation Long-Term Incentive Plan (the
“LTIP Plan”).

 

D.

Article V.B. of the Plan authorizes the amendment of the Plan by action of the
Company at any time and the Board of Directors authorized such an amendment at a
meeting held on November 9, 2007.

Amendment of the Plan

The Plan is hereby amended effective January 1, 2009 as follows:

 

1.

A new last paragraph is hereby added to Article I of the Plan to read as
follows:

The Plan provides for deferred compensation and as such, is subject to, and is
intended to comply with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and related guidance provided thereunder. However,
notwithstanding the foregoing, any amounts deferred, fully vested and in pay
status under the Plan prior to December 31, 2004 (the “Grandfathered Amounts”)
shall not be subject to Code Section 409A and shall be administered in
compliance with the Plan’s terms as they existed on October 3, 2004. In
addition, benefits commencing pay status between January 1, 2005 and
December 31, 2008 shall be subject to Code Section 409A, but shall be paid
according to the elections made, if any, under the applicable transition rules
of Code Section 409A. All benefits payable on or after January 1, 2009 shall be
subject to Code Section 409A and the terms of this Plan, as amended.

 

2.

The third sentence of Article II of the Plan is hereby amended in its entirety
to read as follows:

If you fall into one of these groups and are chosen by the Chairman to
participate in the Plan, you will receive enrollment materials which detail the
requirements you must satisfy to be eligible to receive this additional
retirement benefit from the Company.



--------------------------------------------------------------------------------

3.

The first sentence of the first paragraph of Article III of the Plan is hereby
amended in its entirety to read as follows:

The benefits provided to participants under the Plan are paid from the Company’s
general assets.

 

4.

The first indented paragraph under the second paragraph of Article III of the
Plan is hereby amended in its entirety to read as follows:

First, to encourage each participant to invest in his or her own future, you may
elect to defer the payment of a portion of your compensation and bonus to be
earned during the balance of the current or next calendar year, as applicable,
as a credit to your Accumulations. This source of Accumulations, adjusted for
earnings or losses as described below, is known as the “Deferral Value”. You may
defer: (a) a minimum of 1% and a maximum of 100% of your eligible base salary
for the plan year; (b) a minimum of 1% and a maximum of 100% of your eligible
bonus for the plan year; and (c) a minimum of 1% and a maximum of 100% of any
award under the State Auto Financial Corporation Long-Term Incentive Plan (the
“LTIP”), as earned and paid per the terms of the LTIP, if any. For purposes of
the Plan, “eligible base salary” means your salary and commission amounts, but
does not include other cash or noncash compensation, expense reimbursements or
other benefits provided by the Company, other than your own salary deferrals
into this Plan or the Qualified Plan and “eligible bonus” means any cash bonus
amounts paid and received in the current plan year.

 

5.

The third sentence of the second indented paragraph under the second paragraph
of Article III of the Plan is hereby amended in its entirety to read as follows:

For example, at the present time under the Qualified Plan, the Company will
match up to 6% of compensation at the rate of 100% on the first 1% of
contributions plus 50% on contributions in excess of 1%, up to a maximum of 6%.

 

6.

The third paragraph of Section A. of Article IV of the Plan is hereby amended in
its entirety to read as follows:

In addition, you also become 100% vested in your Matching Value Accumulations
upon the attainment of age 55, upon your death, or if you become totally
disabled (as defined in Section D.3. below) prior to age 55 or other separation
from service (as defined in Code Section 409A; provided, however, that “at least
80 percent” shall be used instead of the 50 percent standard as referenced in
Treasury Regulations Section 1.409A-1(h)(3)) with the Company.

 

7.

Section B. of Article IV of the Plan is hereby amended in its entirety to read
as follows:

If your employment with the Company terminates for any reason other than
retirement at age 55, death, or total disability (as defined in Section D.3. of
the Plan) prior to the time you have completed 5 years of service, you will
forfeit your rights to receive benefits under the Plan, except that you will
still be entitled to receive benefits based on your Deferral Value.



--------------------------------------------------------------------------------

8.

Section C. of Article IV of the Plan is hereby redesignated as Section D. and a
new Section C. is hereby added to the Plan to read as follows:

C. Deferral Elections. Within 30 days of when you first become eligible to
participate in the Plan for your initial year of participation, you may elect to
defer a portion of your compensation to be earned during the balance of the
current calendar year, according to the process and procedures as determined by
the Company. For subsequent years of participation, you must make your deferral
election no later than the December 31 prior to each such year and you may elect
to defer a portion of your compensation and/or bonus amounts to be earned during
the next calendar year. In addition, you may make a deferral election to defer
receipt of any LTIP award which may be made in the next calendar year, but which
will not be paid until the end of the three-year performance period under the
LTIP, if at all. For example, you must make a deferral election by December 31,
2008 related to any LTIP award you may receive in January 2009 and which will
not be paid until 2012, if at all.

 

9.

Section D.2. of Article IV of the Plan is hereby amended in its entirety to read
as follows:

Retirement benefits under the Plan will be paid upon the later of attainment of
age 55 or your separation from service (as defined in Code Section 409A;
provided, however, that “at least 80 percent” shall be used instead of the 50
percent standard as referenced in Treasury Regulations Section 1.409A-1(h)(3)).
Retirement benefits will be paid as a monthly benefit payable for 60 months;
provided, however, that Grandfathered Amounts may be paid, per your election and
subject to Section D.6. of Article IV of the Plan, in any alternative form
available under the Plan. The amount of your benefit will equal the amount
necessary to amortize your total Accumulations over the 60 month period. The
amount payable each month will either be based on an approximately equal
amortization of principal plus actual earnings (or less actual losses) or an
amortization based on an assumed interest rate declared by the Company from time
to time during the period of distribution. You must give the Company at least 30
days’ advance written notice of your intention to retire and receive retirement
benefits under the Plan and complete any administrative forms or procedures as
determined by the Company.

 

10.

The third sentence of Section D.3. of Article IV of the Plan is hereby amended
in its entirety to read as follows:

For this purpose, “totally disabled” or “total disability” means that you are
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months.

 

11.

The first three sentences of Section D.4. of Article IV of the Plan are hereby
amended in their entirety to read as follows:

In the event of your death while receiving benefit payments under the Plan, the
Company will pay the beneficiary or beneficiaries designated by you any
remaining payments due under the terms of the Plan using the same method of
distribution in effect to you at the date of your death. In the event of death
prior to beginning to receive benefits under the Plan, the Company will pay any
vested benefits to your beneficiary or beneficiaries, beginning as soon as
practicable after your death. In this



--------------------------------------------------------------------------------

case, benefits will be paid as a monthly benefit payable for 60 months computed
in the same manner as retirement benefits.

 

12.

Section D.6. of Article IV of the Plan is hereby amended by adding a new last
sentence to read as follows:

The provisions of this Section D.6. shall apply to Grandfathered Amounts only.

 

13.

Article IV of the Plan is hereby amended by adding a new Section E. to read as
follows:

 

  E.

Exceptions to General Timing and Distribution Rules.

1. Specified Employee Delay. If you are a “specified employee” as defined in
Code Section 409A and you are entitled to a benefit distribution under the Plan
due to a separation from service, as defined in Code Section 409A (e.g., due to
retirement or other termination, but not death or total disability), you may not
receive a distribution under the Plan until a date that is at least 6 months
after the date of your separation from service. Any amounts due to be paid
during the 6-month delay shall be accumulated and paid with the first payment
made.

2. Delay of Payment. A payment of benefits otherwise payable in accordance with
the terms of the Plan or your payment election, as applicable, will be delayed
to a date after the payment date under any of the following circumstances:

a. where the Company reasonably anticipates that its deduction with respect to
such payment otherwise would be limited or eliminated by Code Section 162(m);
provided, however, that payment will be made or commence at the earliest date at
which the Company reasonably anticipates that the deduction of the payment of
the amount will not be limited or eliminated by Code Section 162(m) or the
calendar year in which you separate from service;

b. where the Company reasonably anticipates that making such payment will
violate a term of a loan agreement or other similar contract to which the
Company is a party, and such violation will cause material harm to the Company;
provided, however, that payment will be made or commence at the earliest date at
which the Company reasonably anticipates that the making of the payment will not
cause material harm to the Company; or

c. where the Company reasonably anticipates that the making of such payment will
violate federal securities laws or other applicable law within the meaning of
Code Section 409A and the regulations thereunder; provided, however, that
payment will be made or commence at the earliest date at which the Company
reasonably anticipates that the making of the payment will not cause such
violation.

 

14.

The second sentence of Section A. of Article V of the Plan is hereby amended in
its entirety to read as follows:



--------------------------------------------------------------------------------

To the extent you, your designated beneficiaries, or any other person acquires a
right to receive payments from the Company under the Plan, that right is no
greater than the right of any unsecured creditor of the Company.

 

15.

Section B. of Article V of the Plan is hereby amended in its entirety to read as
follows:

Your participation in the Plan will continue in effect until all benefits are
paid, even during any period of time when you are an “inactive” participant
because you are not designated by the Company as eligible to accumulate
additional benefits. However, this Plan may be amended, revoked or terminated at
any time, in whole or in part, by the Company, in its sole discretion, subject
to the requirements under Code Section 409A. Unless you agree otherwise, you
will still be entitled to the benefit, if any, that you have earned through the
date of any amendment or termination. Such benefits will be payable at the times
and in the amounts provided for in the Plan and your election, if applicable,
unless otherwise provided upon the Plan’s termination in accordance with Code
Section 409A.

 

16.

The first sentence of Section C. of Article V of the Plan is hereby amended in
its entirety to read as follows:

Nothing in this Plan gives any employee the right to continued employment by the
Company.

 

17.

Section D. of Article V of the Plan is hereby amended in its entirety to read as
follows:

The Plan’s controlling documents consist of this Plan document and the
corresponding enrollment materials, which are hereby incorporated by reference.
The Company reserves the right to determine appropriate processes and procedures
for the administration of the Plan, within its discretion, and in compliance
with Code Section 409A, as applicable.

 

18.

All other provisions of the Plan shall remain in full force and effect.

 

 

STATE AUTO PROPERTY & CASUALTY

INSURANCE COMPANY

By:

 

    /s/ Robert P. Restrepo, Jr.

 

    Robert P. Restrepo, Jr.

Its:

 

    President